Citation Nr: 9934251	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1997 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Service connection is currently in effect for bilateral 
pes planus, rated 30 percent disabling.  

2.  The veteran reported that he had 4 years of grade school 
education and work experience as a truck driver. 

3.  The service-connected disability, standing alone, is not 
shown to be of such severity as to effectively preclude all 
forms of substantially gainful employment consistent with the 
veteran's education and work experience.  


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (1991); 38 C.F.R. §§ 3.321, 
3.340, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Service connection is currently in effect for bilateral pes 
planus, rated 30 percent disabling.  This is the veteran's 
only service connected disability.  In his most recent 
application for a total rating based on individual 
unemployability, the veteran reported that he had 4 years of 
grade school education and work experience as a truck driver.  

An April 1997 letter from B.I. Rambach, M.D., was to the 
effect that the veteran's problems had become worse over the 
past few years.  He would have difficulty standing for 
prolonged periods of time or doing any type of work which 
would require that he had to be on his feet either walking or 
standing.

A special foot examination was conducted by VA in July 1997.  
At that time, the veteran complained that his feet hurt all 
of the time.  He took Tylenol, as needed, for foot pain.  On 
examination, he was able to tiptoe and heel stand, with some 
difficulty.  He was quite unsteady.  Supination and pronation 
seemed to be within normal limits.  There was a loss of 
longitudinal arch and the veteran was quite flat-footed.  He 
was able to walk, but was unsteady.  There was no callus 
formation.  The diagnosis was bilateral pes planus.  

The veteran was also given a general medical examination in 
July 1997.  At that time, the veteran stated that he had 
arthritis in many joints, including difficulty with his neck, 
shoulders, both elbows, knees, wrists, hands, hips and 
ankles.  In addition, he stated that he had had a heart 
attack in 1986 and that a cardiac catheterization had 
disclosed a blocked artery going into his heart.  He had not 
had any heart surgery.  He had nondescript chest pain and 
gastroesophageal reflux disorder.  On examination, numerous 
non-service-connected disabilities were described.  The 
diagnoses were mixed arthritis of multiple joints; congestive 
heart failure, myocardial infarction in 1986, stable angina; 
gastroesophageal reflux disorder; diabetes mellitus; prostate 
hyperplasia; refractive error and presbyopia; adentia with 
dentures; obesity; and pes planus.  

The examiner stated that the veteran's flat foot condition 
would indeed offer some employment handicap as far as walking 
or running would be concerned, but should have little or no 
influence upon semi-sedentary or sitting type of work.  The 
veteran was felt to have significant impairment due to his 
age and his non-service-connected conditions.  These included 
the mixed type arthritis of multiple joints and coronary 
artery disease as well as the diabetes and reflux.  It was 
felt that his employment impairment would be very severe 
unless he had job skills involving sedentary or semi-
sedentary activities, which the examiner doubted.  

The veteran may well be unable to work.  However, as noted by 
the examiner who most recently evaluated the veteran's 
disabilities, much of this is the result of non-service 
connected disabilities and his age.  Disability that is so 
associated may not be considered in connection with his claim 
for a total rating based on individual unemployability.  The 
veteran has not demonstrated that the impairment due to pes 
planus involves factors which take his case outside the norm.  
The record also shows that the work he has performed in the 
past (as a truck driver) would not be expected to require him 
to be on his feet, either walking or standing, for prolonged 
periods.  Under these circumstances, he is not precluded from 
performing substantially gainful employment compatible with 
work he has performed in the past by reason of his service 
connected disability alone.  Accordingly, a total rating by 
reason of individual unemployability is not warranted.  


ORDER

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities is 
denied.  



		
	NANCY PHILLIPS
	Member, Board of Veterans' Appeals



 

